DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faibish et al., US Patent no. 10,411959 [Faibish].
Regarding claims 1, 9 and 17, Faibish discloses a computing system comprising: 
a storage configured to store incoming data which is associated with an asset positioned at an edge of an Internet of Things (IoT) network [an analysis device receives data from IoT devices and stores the data locally, column 6, lines 15-25]; 
a processor configured to transform the incoming data into a pattern of data points within a feature space based on a machine learning model configured to detect patterns within the data, and select a subset of data points from the pattern based on a distance between data points in the pattern of data points with respect to a previous pattern of data points in a previous dataset associated with the asset [machine learning techniques are used to analyze the received data and extract relevant information in order to reduce the total amount of data points, column 3, lines 21-39 and column 4, line 61 – column 5, line 8]; and 
a network interface configured to transmit the selected subset of data points to a central platform via the IoT network [the analyzed data is moved to the cloud, column 4, lines 31-48 and column 6, lines 15-25].
Faibish does not disclose that the IoT devices are used to monitor industrial devices.  Examiner takes official notice that IoT devices were conventionally used to monitor industrial devices before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Faibish teachings to improve the functionality of known industrial IoT systems.
Regrading claims 2, 5, 10, 13 and 18, Faibish, as described above, discloses analyzing the received data and extracting relevant information in order to reduce the total amount of data points.  When determining which information is relevant or not, differences between relevant data points and irrelevant data points would necessarily be considered when determining whether the data points are relevant or not.
Regarding claims 3, 11 and 19, Faibish further discloses that the processor is configured to transform the incoming data into a pattern in the feature space based on a predetermined threshold size of incoming data, and the predetermined threshold size is reconfigurable [sampling rates of IoT devices may be adjusted, column 5, lines 16-32].
Regarding claims 4, 12 and 20, Faibish further discloses that the processor is configured to transform the incoming data into a cluster of data points within the feature space, and select a slice of data from the cluster of data points in the feature space [machine learning techniques are used to analyze the received data and extract relevant information in order to reduce the total amount of data points, column 3, lines 21-39 and column 4, line 61 – column 5, line 8].
Regarding claims 6 and 14, Faibish further discloses that the processor is configured to transform the incoming data into the cluster in response to a predetermined amount of incoming data being received since a previous cluster transformation occurred [sampling of data from IoT devices, column 5, lines 16-32].
Regarding claims 7 and 15, Faibish does not disclose that the IoT device is an imaging device.  Examiner takes official notice that imaging devices were conventionally used as IoT devices in industrial IoT systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Faibish teachings to improve the functionality of known industrial IoT systems that include IoT imaging devices.
Regarding claims 8 and 16, Faibish further discloses that the incoming data comprises time- series data captured by one or more sensors, and the machine learning model is configured to identify changes in an operating characteristic of the industrial asset based on the time-series data [column 4, line 31 - column 5, lines 16-32].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parush Tzur et al., US Patent Application Publication no. 2020/0041316 discloses discarding IoT sensor data that is deemed to be outlier data.
Davis, III et al., US Patent Application Publication no. 2019/0222594 discloses IoT information gateway that performs data filtering of IoT device data to reduce the amount of data flow in the IoT system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 21, 2022